        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 1 of 19
                                                                          NOIJ 14 2019 PH1:35
                                                                           FILED-USDC-CT -NEW _HAUHJ

                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Samuel Wharton, being duly sworn, depose and state the following:

                                        INTRODUCTION

        1.     I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and I have

been an agent since September 2017. I am presently assigned to the FBI's field office in New

Haven, Connecticut. My training has included training at the FBI academy at Quantico,

Virginia, for investigating many crimes, including espionage, terrorism, drug trafficking, and

financial fraud. Prior to joining the FBI, I served as a Military Police officer in the United States

Army for 5 years where I regularly participated in investigations for a wide variety of criminal

offenses. Before joining the military, I studied Arabic and Islamic culture for 2 semesters while

attending the United States Military Academy at West Point. As an FBI Special Agent, I have

investigated several criminal violations, including narcotics trafficking, homicide, and

international terrorism. I also have served as the affiant for search warrants, including search

warrants for electronic evidence. I have been assigned to the Joint Terrorism Task Force since

September 2019.

                                  THE TARGET RESIDENCE

       1.      I make this affidavit in support of an application for a warrant under Rule 41 of

the Federal Rules of Criminal Procedure to search one bedroom previously occupied by Kevin

Iman McCormick ("McCormick"). The bedroom (the "Subject Premises") is located in the

basement of the property known as 161 Morse Street, Hamden, Connecticut, which is a white,

multi-story residence with green trim (the "Residence"). The Subject Premises is described in

Attachment A, and I apply to search for and seize the things described in Attachment B.

       2.      Based on my training and experience, and the facts as set forth in this affidavit, I


                                                  1
           Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 2 of 19



submit that there is probable cause to believe that violations of 18 U.S.C. § 2339B (attempting to

provide material support and resources to a foreign terrorist organization) have been committed

by McCormick, and that there is probable cause to believe that evidence, fruits, and

instrumentalities of these violations, as described more particularly in Attachment B, are present

within the Subject Premises.

       3.        The information contained in this affidavit is from my personal participation in

the investigation, information provided by two reliable Confidential Human Sources ("CHS-1"

and "CHS-2," individually, and "CHSs" collectively 1), consensual recordings of conversations

between the two CHSs and McCormick, and information provided to me by other law-

enforcement officers. 2 Due to the fact this affidavit is being made to establish probable cause, I

have not listed each item and every fact known by me regarding the investigation.

       4.        In this affidavit, the FBI has provided translations of certain Arabic words or

phrases. These translations are based on information provided to me by an FBI linguist and from

my training and experience. 3 I have indicated the translations by bracketing the English

translations that came from Arabic recordings and documents.

                               SUMMARY OF PROBABLE CAUSE

       5.        From my participation in the investigation, including my review of FBI reports

and recordings, I have learned the following:



       1
         The CHSs are paid informants for the FBI. Both CHSs have been found to be reliable
sources for the FBI. CHS-1 has worked as a paid informant for the FBI since April 2013, though
CHS-1 only has worked as a paid informant on limited occasions. CHS-2 has worked as paid
informant for the FBI since May 2006.
       2
        McCormack likely has mental-health issues. I understand this based on information
from local police reports, which include statements from his family.
       3
           The transcriptions and translations are in preliminary form and have not been finalized.
                                                  2
        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 3 of 19




       6.      Based on my training and experience as a Special Agent with the FBI, as well as

the facts set forth in this affidavit, there is probable cause to believe that beginning in or about

September 2019, and continuing to about October 21, 2019, McCormick attempted to provide

material support and resources to a foreign terrorist organization-that is, the Islamic State of

Iraq and Al-Sham ("ISIS")----in violation of Title 18, United States Code, Section 2339B.

Specifically, McCormick attempted to provide material support and resources, as that term is

defined in Title 18, United States Code, Section 2339(a), including personnel (himself), to ISIS.

       7.      On or about October 19, 2019, McCormick made a "bayat" video during which he

pledged allegiance to ISIS and its leader, Abu Bakr Al-Baghdadi. Based on my training and

experience, I understand some individuals attempting to join ISIS pledge their allegiance to ISIS

and Al-Baghdadi through video messages. I also understand the term "bayat" to mean making a

solemn promise.

       8.      On or about October 19, 2019, McCormick purchased a plane ticket from

Toronto, Canada, to Amman, Jordan. Based on prior meetings between CHS-1, CHS-2, and

McCormick, McCormick believed that CHS-2 was an ISIS facilitator and would be able to

smuggle him out of the United States to Toronto, and that his flight from Toronto to Amman

would enable him to connect with ISIS members overseas, who, in tum, would assist

McCormick with traveling to ISIS within Syria.

                      THE ISLAMIC STATE OF'IRAO AND AL-SHAM

       9.      On October 15, 2004, the United States Secretary of State designated al-Qaeda in

Iraq ("AQI"), then known as Jam'at al Tawhid wa'al-Jihad, as an FTO under Section 219 of the

Immigration and Nationality Act and as a Specifically Designated Global Terrorist entity under

section l(b) of Executive Order 13224.


                                                  3
        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 4 of 19




        10.      On or about May 15, 2014, the Secretary of State amended the designation of AQI

as an FTO under Section 219 of the Immigration and Nationality Act and as a Specially

Designated Global Terrorist entity under section 1(b) of Executive Order 13224 to add the alias

Islamic State of Iraq and the Levant ("ISIL") as its primary name. The Secretary of State also

added the following aliases to the FTO listing: The Islamic State of Iraq and al-Sham ("ISIS"-

which is how the FTO will be referenced herein), The Islamic State oflraq and Syria, ad-Dawla

al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furquan Establishment for

Media Production. On September 21, 2015, the Secretary of State added the following aliases to

the FTO listing: Islamic State, ISIL and ISIS. To date, ISIS remains a designated FTO.

        11.      Based on my training and experience, I understand Abu Bakr al-Baghdadi to be

the leader ofISIS. 4

                                      PROBABLE CAUSE

A. Concerned individuals reported McCormick to the FBI.

        12.      On October 4, 2019, a concerned individual who attends an Islamic Center in

another State reported to the FBI that he/she encountered McCormick on or about September 1,

2019. The concerned individual reported that McCormick expressed a desire to travel to Syria to

"fight for Allah."

       13.      According to the concerned individual, McCormick attempted to justify his

reasons to fight by quoting and citing religious doctrine, but he did so incorrectly. McCormick

agreed with the concerned individual that innocent people should not be attacked and

McCormick further stated that is why his fight has to take place in Syria.




       4
           I understand from recent public news reports that al-Baghdadi may be deceased.
                                                 4
        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 5 of 19




       14.     The concerned individual was shown a picture of McConnick from his

Connecticut Driver's License, and that individual identified McCormick as the individual who

expressed a desire to travel overseas to Syria for the purpose of fighting.

       15.     McCormick worked as a contract driver for a large company and was fired on or

about September 15, 2019. After being fired, McCormick entered a large store in Washington

State and attempted to purchase a fireann and knife. The sales associates at the store did not

know McCormick had just been fired. McCormick behaved strangely and told the sales

associates that the purchase of the firearm was "not for an animal." The associate declined to

sell McCormick the firearm.

       16.     On or about August 24, 2019, members of the local Muslim community center in

yet another State reported McCormick because he made concerning statements. McCormick was

reported to have said to community members that "we should support ISIS," and "Jihad is the

way to go." McCormick also inquired about circumcision and wanted a doctor that could help

him with the procedure.

       17.     On or about September 4, 2019, law-enforcement personnel reviewed

McCormick's public Facebook page, which revealed, among other things, ISIS-related videos

and videos of McCormick shooting what appeared to be a Glock pistol at a firearms range.

       18.     On or about September 26, 2019, McCormick was brought back to his employer's

headquarters in Arkansas and formally terminated, at which time McCormick reacted angrily.

The police were called, and McCormick yelled and kicked open a door. McCormick was charged

with disorderly conduct and spent one-and-one-half weeks in jail. Sometime thereafter,

McCormick traveled from Arkansas to Connecticut, where he resides with family.




                                                 5
        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 6 of 19




B. McCormick attempted to travel to Jamaica for the purpose of talking with pro-ISIS
   individuals he believed to be located in that country.

       19.     On or about October 12, 2019, McCormick attempted to board a flight from

Bradley International Airport in Hartford, Connecticut, to Jamaica. The Department of

Homeland Security ("DHS"), however, prevented McCormick from boarding the flight.

       20.     After DHS prevented McCormick from boarding the flight to Jamaica, CHS-1

met with McCormick. During their conversation, McCormick told CHS-1 that he wanted to

travel to Jamaica, and then onward to Syria in order to join ISIS. 5 McCormick also stated that he

had asked about buying a shotgun, but he really wanted an AK-47. McCormick told CHS-I

multiple times that he wanted to kill people, specifically people from DHS, because DHS

prevented McCormick from boarding the flight to Jamaica. McCormick also stated he had

friends who were gang members who had access to firearms and could get him a firearm.

C. McCormick wanted to purchase a weapon while in Connecticut.

       21.     On or about October 12, 2019, at approximately 5:00 p.m., CHS-I picked up

McCormick from his residence in Hamden, Connecticut. McCormick stated he had a lot of

connections in Jamaica with access to firearms. McCormick also claimed to have a local friend

who has access to firearms and who may be willing to sell him a gun.

       22.     McCormick told CHS-I that he thought someone he knew had stolen his truck.

McCormick did not want to call the police on the individual, and McCormick stated, "Prison is

worse than death bro, I would rather kill him bro honestly, or knock him out or something."

Later in the evening, McCormick requested CHS- I purchase a machete for him. McCormick




       5 CHS- I attempted to record this conversation, but the recording device did not record
any content. All other communications between McCormick and CHS-1 (as well as CHS-2)
were recorded.
                                                6
         Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 7 of 19




wanted the machete for use against the individual who, according to McCormick, stole his truck.

CHS- I refused to purchase the machete for McCormick.

        23.     On or about October 18, 2019, CHS-1 met with McCormick for the purpose of

introducing CHS-2. On the way to meet CHS-2, McCormick told CHS-I, "No but it's like, it's

like they're just - it's like they just want to stay like this, their little comfort zone, bro people are

afraid to die bro. That's what they are, they are afraid to fight and die bro. I would, bro first of

all, it's going to be very hard to kill me bro. I'm telling you, it's going to be very hard. If I have a

weapon, ifl have a rifle, and I have people with me, it's going to be very hard to kill me, ifl

have like an army."

D. McCormick meets CHS-2 and tells CHS-2 that he wants to travel overseas for the
purpose of joining ISIS and fighting with ISIS.

        24.     CHS-2 was introduced to McCormick as a person CHS-I knew when CHS-1

fought overseas. When CHS-1 and McCormick met with CHS-2, CHS-2 asked McCormick

about his background and where he wanted to go. McCormick told CHS-2, "I've been ready for

quite a long time now, I just need help to get out of here. I just, ifl could get to the Muslim

country."

        25.     CHS-2 asked McCormick where he wanted to go, and McCormick responded "I

gotta fight bro, because those people, Abu Masa and ISIL, they fought for me bro, I know it, I

can feel it, in my heart. So it's my time to fight ... It just is what it is bro, it's just my- it's just

my time to go bro." CHS-2 asked McCormick if he was sure that he wanted to travel to a

Muslim country, and McCormick replied, "I have to go."

        26.     McCormick further stated he traveled to Jamaica and spoke with people there in

order to "see if I could find anybody there that was going over there so I could get some help to



                                                    7
        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 8 of 19




go over there." McCormick also stated he went to Jamaica because of a particular person there

who "believed in jihad too." McCormick elaborated, "and then there was this guy in Trinidad

who believes in Jihad too that had - and Trinidad had like an ISIS problem too so I was trying to

make my way over there, but no one was trying to help bro." McCormick continued "No one

was trying to help, I couldn't, like, I couldn't even believe it. Like no one even cared, I'm like -

I'm like bro they killed one million people in Iraq bro like what are we doing bro? Two hundred

and twenty thousand in Afghanistan and 80,000 in ... , like what are we doing? ... And we're

living in this horrible place, like I can't do it- I have to go fight. Because I got brothers dying, I

can feel it like, the [unintelligible "UI")] is one. The true Muslims are one. I can like feel it in my

arm, my heart, like because I know how well I can fight. You understand? So like I know that

they need my help bro. I know I need to go over there, and ifl die [UI] like, whatever bro. It's

not like - it's not the end of the world."

        27.     McCormick explained to CHS-2 how he was stopped from traveling at Bradley

International Airport, and how he suspected that his mother might have called the authorities in

order to block his travel. McCormick described an incident with his uncle, which resulted in a

physical altercation. McCormick explained, "So I ended up fighting him and knocking him out,

and I was going to kill him when he was knocked out, I was going to take a knife and stab him in

his neck because [UI] anyway under [UI] is death bro. But like, but like I'm saying like I ended

up calling the cops to break it up because I was going to kill him bro."

       28.     CHS-2 asked McCormick to elaborate on where he would like to travel, and

McCormick responded, "I don't know, I don't know bro - it's gotta be like Syria. Where ISIL is

at." McCormick continued" ... whichever place is easiest, whichever place I can get there the

fastest, the quickest, the easiest, and where I can have a rifle and I can have some people bro.


                                                   8
        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 9 of 19




That's what I need, I need a rifle and I need some people, I need Islamic law, I need, that's what

I need, because ifl have these things, it's going to be very hard to kill me."

        29.     McCormick told CHS-2 "Yeah, fighting, it's uh- fighting in the - I mean the

Quran says fight those who fight you ... But don't transgress the limits." When CHS-2 asked

who is fighting, McCormick responded, "The whole world bro." When CHS-2 inquired about

McCormick's understanding of jihad, McCormick advised there are two ways jihad will end:

"Death" and "Islamic Law." McCormick further stated, "I mean death bro, death or - I mean

like I said bro, it's going to be very hard to kill me - alright, like I said again, [UI] when

something is important, say it three times, I'm telling you. It's going to be very hard to kill me.

But I'll probably die, you know who knows, I'll probably die, because it's a lot of them, they

have a lot of weapons, but at least I can die fighting. At least, please ... Please, at least I - but it's

also fighting, it's fighting for the Quran [UI] it's fighting for Allah, it's fighting for what was

revealed, it's fighting for also the other Muslim people that maybe don't have the courage to

fight, you know what I mean?" McCormick explained "Killing someone for Allah, it- and the

Quran and [UI] especially with a gun bro, with a gun, I could just 'pah!' And kill someone, it's

so easy."

E. McCormick told CHS-2 about his desire to kill people and join ISIS.

        30.     McCormick explained his willingness to kill another human being in jihad,

" ... you're supposed to fear God, you're supposed to have fear of Allah, so the fear of Allah

gives me the strength to kill. That's what gives me the strength to kill. It's not that I want to kill,

you understand? It's like, it's perfect, the Quran is perfect in what it says, it's a perfect book it

says fighting has been ordained for you. You may not like something which is good for you, and

you may like something which is bad for you, so it's not like I want to kill bro, it's I have to bro.


                                                    9
       Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 10 of 19




It's this I have to do it bro."

        31.     McCormick continued to express his support for ISIS: "I do like, I do like ISIS

because Abu Musa was like my hero, I cry when I watch that video." McCormick explained that

he had funds to travel. "I got like $700 and like $400 in my wallet." McCormick continued to

express his desire to travel: "I can't even, oh my god. Bro, I'm ready bro, I'm so ready. I'm so

ready, I- I don't know what to -you-you wonder what I wanna do? I wanna like cut my arm

off and give it to you bro, so you can feel what I feel in my heart bro."

        32.     McCormick showed CHS-2 a video of McCormick shooting a firearm at range.

McCormick explained, "Because the thing is - when you're - when you're in the range, and

when you're holding the gun, you can just look around and aim the gun at somebody, and I was

in a shalwar kameez [Islamic clothing]. So they were nervous ... They were looking at me

nervous, because I- I could've moved the round I could've shot them."

F. McCormick purchases a secure communications application for texting CHS-2.

        33.     CHS-2 provided McCormick with his UserID for a secure communications

application, which charges a nominal download fee. CHS-2 told McCormick to be patient and to

only download the application ifhe has made the decision to fight jihad. McCormick told CHS-

2 that "I already made my decision," but CHS-2 replied that CHS-2 would not accept

McCormack's decision at that time. CHS-2 again stressed not to download the application while

he was with CHS-1 in order to avoid influencing CHS-1 in his/her decision to fight jihad. CHS-

2 told McCormick that ifhe decided he was ready, the he should contact CHS-2 using the

application by sending a message with McCormick's name and the phrase "I'm ready."

        34.     After CHS-2 departed the meeting, McCormick told CHS-1, "I'm more than

ready bro, I don't even want to say it anymore, I don't want to talk about it anymore to be totally


                                                 10
        Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 11 of 19




honest." "I'm gonna message him as soon as I get to the house. I don't even want to go back to

the house, that's why I'm so upset like."

G. McCormick tells CHS-2 that he is ready to leave the United States and join ISIS.

        35.     Later that evening, McCormick contacted CHS-2 on the application. McCormick

created the usemame "ImanMadman"'" and sent the following message to CHS-2:

    •   "Asalam Alaaykum Kevin Iman McCormick here"

    •   "I'm ready."

        36.     On or about October 19, 2019, McCormick met with CHS-I and CHS-2.

McCormick again stated that he was "ready" and was "ready now." CHS-2 told McCormick the

earliest they would be able to travel would be October 21, 2019. CHS-2 asked McCormick what

his plan had been, and McCormick responded, "My plan was to go to Jamaica" and then

affirmed to CHS-2 that his plan had been to travel to the Middle East after arriving in Jamaica.

        37.    CHS-2 explained to McCormick that since he could not travel from the United

States on his U.S. passport, they would need to smuggle him out of the United States. CHS-2

told McCormick that he would need to purchase a ticket on a specific airline from Toronto,

Canada, to either Istanbul, Turkey, Beirut, Lebanon, or Amman, Jordan. CHS-2 explained the

advantages and disadvantages regarding each of the three locations.

        38.    CHS-2 told McCormick, "If you cannot get the ticket, I cannot start anything,"

and McCormick offered to "get the ticket right now." McCormick brought up the website of the
                             •i-:

airlines and CHS-2 showed McCormick the process of searching for the airline ticket. CHS-2

told McCormick to send him the airline ticket on the previously used application once he decided

to purchase the ticket.

        39.    CHS-2 began speaking with McCormick about being kind to his parents, even


                                                11
       Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 12 of 19




though they are non-believers. McCormick responded that "I am nice, they are not nice," and "If

I wasn't nice, I would have killed them already, both of them."

H. McCormick pledges bayat to ISIS and Baghdadi.

       40.     CHS-2 and McCormick discussed the meaning and purpose ofbayat to the

Islamic State. CHS-2 explained that it was a pledge, and that once bayat is given to ISIS, you

cannot leave ISIS. McCormick decided that he would pledge bayat to "Baghdadi."

       41.     Before making the pledge, McCormick asked why there were so many ISIS

fighters in prison, and why they "just gave up." McCormick went on, "because when I've got a

rifle, and I've got a couple people with me at least, like a little army, I'm not gonna, they're not

gonna bring me to prison, bro. That's what I'm sayin, bro. I'm not going to jail, bro. You know

what I mean? Like, this country different, like, I don't have a weapon on me, and you can't go

anywhere, like, why are so many people in jail? Why did so many people give up bro? Like

where's their Imam?" McCormick continued, "But we have guns now. I could kill people from

so far away ... I can't give up ... they'll have to kill me."

       42.     CHS-2 asked if McCormick wanted to make his pledge with his face covered with

a scarf or uncovered. McCormick decided to have his face showing during the pledge. CHS-2

asked McCormick ifhe knew what he was going to say, and McCormick explained that he was

going to pledge to "fight for the Khalifa, fight when he tells me to fight, stop when he tells me to

stop ... and to establish an Islamic State and implement the Sharia." CHS-2 asked for the name

of the Khalifa, and McCormick responded "Baghdadi."

       43.     McCormick practiced the bayat pledge. CHS-2 attempted to videotape

McCormick from the CHS' s phone, but the video recording did not work due to technical issues

with the device. CHS-2 recorded McCormick making his bayat pledge on McCormick's phone.


                                                 12
         Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 13 of 19




McCormick said, "I pledge allegiance to Abu Bakr Al-Baghdadi, I pledge allegiance to the

Islamic State, to fight for the Sunna, the Sharia, and the Quran." CHS-2 then videotaped a second

bayat pledge by McCormick, at McCormack's request. McCormick stated, "I pledge allegiance

to Abu Bakr Al-Baghdadi, Islamic State, and I will fight for the Quran, the Sunna, and the

Sharia." The video was then played back from the phone, and McCormick stated, "it doesn't

sound good in English." McCormick then asked CHS-2 to do the video again so he could do it

"in my native language." CHS-2 then recorded another bayat video from McCormick's phone,

again at McCormick's request, where McCormick stated "I pledge allegiance to Abu Bakr Al-

Baghdadi, ISIS, ISIL, and I will fight for the Quran, the Sunna, and the Sharia, Inshallah." This

video was done in Patois-McCormick's native language. McCormick sent CHS-2 the two

bayat videos via the secure communications application.

         44.   McCormick then stated, "when I fight, Inshallah, I want them to come close, like I

need them to be close, like ... (UI) I want them to know who it is ... I want them to send their

best people, like, and if they want to, I'll fight them one-on-one with a sword, if they wanna do

that."

I. McCormick purchases a plane ticket from Canada to Jordan.

         45.   Later that evening, McCormick sent a picture of his ticket confirmation to CHS-2

on the secure communications application. The picture showed the airline confirmation and

included details for the airline ticket. McCormick intended to fly from Connecticut to Toronto,

Canada, where he would travel on the following flights: (1) from Lester B. Pearson International

Airport to Cairo International Airport on October 22, 2019 (EgyptAir Flight MS 996) and (2)

from Cairo International Airport to Queen Alia International Airport (Amman, Jordan) on

October 22, 2019 (EgyptAir Flight MS 719). McCormick paid $504.76 for the ticket and


                                                13
       Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 14 of 19




received a reservation number. The ticket was issued to "Kevin Mccormick" and listed contact

information (telephone number and email account) for McCormick that is consistent with

information I know to have been used by McCormick when communicating with the CHSs.

J. McCormick travels from his residence to the airport, where he planned to leave the
United States, join ISIS, and fight for ISIS under the leadership of Baghdadi.

       46.     On or about October 21, 2019, at approximately 3:35 a.m., McCormick left the

Residence, which includes the Subject Premises, and traveled in a car service from the Residence

to the train station located at 50 Union Avenue, New Haven, Connecticut, where he waited until

approximately 6:00 a.m. While waiting in the train station, McCormick was observed watching

his cellphone from which sounds of gunfire could be heard. At approximately 6:00 a.m.,

McCormick met up with CHS-1 and CHS-2. Then, the CHSs and McCormick traveled from the

train station to local small private airport. 6 McCormick exited the vehicle with the CHSs and

proceeded to walk towards the plane. After walking through a gate that separates the tarmac

from any buildings and roads, McCormick continued walking with CHS-1 towards a plane

outside a hanger appearing to go through predeparture routines. As McCormick and CHS-1

approached the plane, law-enforcement officers arrested McCormick. Law-enforcement officers

advised McCormick of his Miranda rights soon after his arrest.

K. The FBI met with McCormick's family at their home.

       47.     On October 22, 2019, law-enforcement personnel conducted a voluntary

interview with McCormick's mother at the Residence. During the voluntary interview,

McCormick's mother provided law-enforcement personnel with a laptop computer, which was

located in a common area of the Residence, and she identified the Subject Premises as



       6
         The airport is a small airport primarily used by hobby flyers who pay to rent planes,
store their own planes, and are allowed open access to the planes and flight line.
                                                  14
       Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 15 of 19




McCormick's bedroom. The law-enforcement personnel did not enter the Subject Premises in

part because the mother did not have regular access to the Subject Premises when McCormick

lived at the Residence.

           48.   During the voluntary interview, McCormick's mother identified the Subject

Premises as one location within the Residence where McCormick would spend his time, to

include when using the laptop. Based on my training and experience, I know that individuals

who communicate with foreign terrorist organizations often do so in private locations, such as

the Subject Premises. I also know that individual who communicate with foreign terrorist

organizations in private locations often have other items that constitute evidence, such as flags,

symbols, and other paraphernalia related to the foreign terrorist organization.

                     PERTINENT FEDERAL STATUTES AND DESIGNATIONS

           49.   Title 18, United States Code, Section 2339B, prohibits, in pertinent part, a person

from knowingly providing "material support or resources to a foreign terrorist organization," or

attempting or conspiring to do the same.
      ,)


           50.   The term "material support or resources" means any property, tangible or

intangible, or service, including currency or monetary instruments or financial securities,

financial services, lodging, training, expert advice or assistance, safehouses, false documentation

or identification, communications equipment, facilities, weapons, lethal substances, explosives,

personnel..., and transportation, except medicine or religious materials." 18 U.S.C. Section

2339A(b)(l) and Section 2339B(g)(4). Section 2339B(h) provides that "[n]o person may be

prosecuted under this section in connection with the term 'personnel' unless that person has

knowingly provided, attempted to provide, or conspired to provide a foreign terrorist

organization with 1 or more individuals (who may be or include himself) to work under that


                                                  15
       Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 16 of 19




terrorist organization's direction or control or to organize, manage, supervise, or otherwise direct

that operation of that organization. Individuals who act entirely independent of the foreign

terrorist organization to advance its goals or objectives shall not be considered to be working

under the foreign terrorist organization's direction and control."

        51.     On or about October 15, 2004, the United States Secretary of State designated al-

Qaeda in Iraq ("AQI"), then known as Jam 'at al Tawid wa' al-Jahid, as a Foreign Terrorist

Organization ("FTO") under Section 219 of the Immigration and Nationality Act and as a

Specially Designated Global Terrorist entity under section l(b) of Executive order 13224.

        52.     On or about May 15, 2014, the Secretary of State amended the designation of AQI

as an FTO under Section 219 of the Immigration and Nationality Act and as a Specially

Designated Global Terrorist entity under section 1(b) of Executive Order 13224 to add the alias

Islamic State of Iraq and the Levant ("ISIL") as its primary name. The Secretary of State also

added the following aliases to the FTO listing: The Islamic State oflraq and al-Sham ("ISIS"-

which is how the FTO will be referenced herein), The Islamic State oflraq and Syria, ad-Dawla

al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furquan Establishment for

Media Production. On September 21, 2015, the Secretary added the following aliases to the FTO

listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated FTO.

                                          CONCLUSION

        53.    Based on the above, I respectfully submit that there is probable cause to believe

that violations of 18 U.S.C. § 2339B (attempt to provide material support and resources to a

foreign terrorist organization) have been committed by McCormick, and that there is probable

cause to believe that evidence, fruits, and instrumentalities of such violations are present at the

Subject Premises.


                                                 16
       Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 17 of 19




       54.      Therefore, I respectfully request that a search warrant be issued authorizing the

search of the Subject Premises, as further described in Attachment A, for the seizure of the items

listed in Attachment B.




   SUBSCRIBED and SWORN before me this                /lf ~ of November 2019.
             /s/ Sarah A. L. Merriam, USMJ
   ~ AH A.L. MERRIAM
   u . r'r ~D STATES MAGISTRATE JUDGE




                                                 17
       Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 18 of 19




                                      ATTACHMENT A
                                    Property To Be Searched

       The Subject Premises (including closets located within the Subject Premises), which is

the basement bedroom located at 161 Morse Street, Hamden, Connecticut-a stand-alone home

with a white siding exterior, green trim, and a white, picket fence.

       The home has solar panels on the roof and a mailbox in the front yard, near the front door

and inside the white, picket fence. The numbers "161" are affixed to the mailbox. The home has

hedges located on each side of the front door, and it has a driveway located to the right of the

home, as viewed from the street.




                                                 1
          Case 3:19-cr-00263-KAD Document 47 Filed 11/14/19 Page 19 of 19




                                          ATTACHMENT B
                                    Particular Things To Be Seized

          All records relating to violations of an 18 U.S.C. § 2339B (attempting to provide material

   support and resources to a foreign terrorist organization), those violations involving Kevin Imam

   McCormick, and occurring in or about January 2018 through in or about October 2019,

   including:

a. Records and information relating to ISIS, or other foreign terrorist organizations;

b. Records and information relating to any support of ISIS, or other foreign terrorist organizations;

c. Records and information relating to travel, including travel plans, itineraries, reservations,
   bookings, tickets, and the means and sources of payment for travel;

d. Records and information relating to plans to commit a terrorist attack, or to fight with ISIS, or
   with other foreign terrorist organizations, including funding, materials needed, maps, disguises,
   aliases, weapons, or the other materials that may assist with such an attack;

e. Records and information relating to communications with individuals concerning ISIS, other
   foreign terrorist organizations, or potential terrorist attacks on the United States, or in other
   countries;

f. Records and information relating to McCormick's use of social-media applications, the internet,
   or other forms of technology that involve foreign terrorist organizations; and

g. Records and information relating to videos or other content created, publicly posted, or viewed
   by McCormick on the internet relating to ISIS, or any other foreign terrorist organization.




                                                     1
